349 S.W.3d 380 (2011)
KINGSLAND INVESTMENTS, L.P., Respondent,
v.
SCHAEFER GROUP, INC., Defendant,
Capitol Specialty Insurance Corp., Appellant.
No. ED 95448.
Missouri Court of Appeals, Eastern District, Division Three.
July 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 15, 2011.
Application for Transfer Denied October 25, 2011.
Russell F. Watters, Thomas Michael Ward, Kenneth R. Goleaner, St. Louis, MO, for appellant.
*381 Ted F. Frapolli, Martha Charepoo, St. Louis, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The defendant, Capitol Specialty Insurance Corporation, appeals the summary judgment entered by the Circuit Court of St. Louis County against it and in favor of the plaintiff, Kingsland Investments, L.P., in Kingsland's action for equitable garnishment. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(5).